Case 0:19-cv-61785-BB Document 11 Entered on FLSD Docket 10/15/2019 Page 1 of 1




                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                               CASE No. 0:19-cv-61785-BB

 SHLOMY HALAWANI,

        Plaintiff,

 vs.

 LEAP EDUCATION,

       Defendant.
 _________________________________/

                                 NOTICE OF PENDING SETTLEMENT

        Plaintiff SHLOMY HALAWANI, by and through undersigned counsel, hereby submits this

 Notice of Pending Settlement and states the parties have reached a settlement with regard to this

 case and are presently drafting, finalizing, and executing the formal settlement documents. Upon

 full execution of the same, the parties will file the appropriate dismissal documents with the Court.

        Dated: October 15, 2019
                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                    .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540
                                                               COUNSEL FOR PLAINTIFF




                                                                                                                 PAGE | 1 of 1
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
